DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 52-71 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting, which may be overcome by the filing of a Terminal Disclaimer.


Reasons For Allowance
The cited references do not disclose analyzing a conversation between the first user and the second user, selecting words spoken by the first user or the second user, based on the determined greater respective user weight, and performing a second search for a media asset based on first search results and the selected words.


Double Patenting 
Claims 52-71 (i.e., 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70 and 71) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 11, 12, 13, 14, 15, 16, 17, 19 and 20 of U.S. Patent No. 10,650,054.   (Note that independent instant application 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language of the body of each of the independent claims (52 and 62) of the instant application substantially appears within the body of each of the independent claims (1 and 11) of patent no. 10,650,054.  Note that the conflicting claims of patent no. 10,650,054 contain some additional language (e.g., directed to determining first and second weights, adjusting those weights and determining the greater weight).  Therefore, the independent claims of the instant application are for broader than (I.e., omit elements of) the independent claims of patent no. 10,650,054.  See further discussion below.

First, it is noted that elimination of a step/element/function is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) indicating that deleting a switch member and thereby eliminating its function was an obvious expedient.  
The conflicting claims of the patent application (parent application) re-phrases updating step of the instant application as “performing  … a second search” [i.e., uses substantially similar language] and add the steps of determining first and second weights, adjusting those weights and determining the greater weight. Updating a search 
Dependent claims 53 and 63 recite similar language to claims 1 and 11 of patent no. 10,650,054 (including the variation in the last limitation), and dependent claims 54-61, and 64-71 in the instant application recite substantially similar language as conflicting patent claims 2-10 and 12, 7, 8, 9, 20.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to omit at least one step/element/function because such an embodiment would execute quicker.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Habibi, Maryam, et al., “Keyword Extraction and Clustering for Document Recommendation in Conversations”, IEEE/ACM Transactions on Audio, Speech, and Language Processing, Vol. 23, No. 4, April 2015, pp. 746-759.
Keywords are extracted from conversations, and then a relevant query, selected from a category of queries, is provided to a user to search Wikipedia (p. 746. Abstract); Extraction of relevant keywords, and present results from topic-specific queries from which a user may choose (p. 746, section I. Introduction, 3rd para); Prior art use of Watson to assist users in finding relevant documents while writing/browsing (p. 747, section A. Query Formulation in Just-in-Time Retrieval Systems, 3rd para); Survey of keyword extraction techniques (p. 748, section B. Keyword Extraction Methods, pp. 748-749, section A. Diverse Keyword Extraction); Basically a search mechanism, not a search updating mechanism.  No weighting of terms, no augmenting of an existing query to obtain updated results from a 1st query.  

Shiga, Sosuke, et al., “Modelling Information Needs in Collaborative Search Conversations”, SIGIR ‘17, Shinjuku, Tokyo, Japan, August 7-11, 2017, pp. 715-724.
Use of conversations for searching (p. 716, section 2.1 Conversations in Information Seeking & Retrieval Research); Use of crowdsourcing to annotate/categorize conversation segments (p. 718, section 4.2.2 Annotations); Basically a search mechanism, not a search updating mechanism.  No weighting of terms, no augmenting of an existing query to obtain updated results from a 1st query.




US Patent Application Publications
Maughan 	 				2015/143409
Analyze user conversation for keywords to determine an activity in which a user is currently engaged (para 0113); Recommend viewing a media asset after completion of an activity (Abstract, paras. 0002, 0058); No weighting of terms, no augmenting of an existing query to obtain updated results from a 1st query.

Barnett 	 				2018/0124438
Display of additional media content on a device related to content being viewed and user profiles in a social networking environment (Abstract); No weighting of terms, no augmenting of an existing query to obtain updated results from a 1st query.



US Patents
Lee 					9,749,699
Performance of search based upon a voice signal input (Abstract); Voice signal received, converted to text, then content search performed based upon a mapping table of terms and synonyms (col. 2 lines 23-33); No weighting of terms, no augmenting of an existing query to obtain updated results from a 1st query.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 6, 2021